                           4:20-cv-04226-JES # 10       Page 1 of 7
                                                                                                E-FILED
                                                                      Friday, 30 April, 2021 08:48:13 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

DEWAUN A. BERRY,                                   )
  Plaintiff,                                       )
                                                   )
   vs.                                             )       Case No. 20-4226
                                                   )
SHERIFF BUSTOS and CAPTAIN LAPE,                   )
  Defendants.                                      )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for consideration of Plaintiff’s motion for leave to

file an amended complaint. [8].

                                      I. BACKGROUND

         Plaintiff’s initial complaint was dismissed for failure to state a claim upon which

relief could be granted. See December 8, 2021 Text Order. For instance, Plaintiff

complained about a lack of exercise and out-of-cell time, but he did not provide any

factual support for his claim. In addition, Plaintiff made no mention of Defendant

Sheriff Bustos in his complaint and he was reminded he could not sue an individual

pursuant to 42 U.S.C. §1982 simply because he or she was a supervisor. See Smith v.

Gomez, 550 F.3d 613, 616 (7th Cir. 2008); Pacelli v. DeVito, 972 F.2d 871, 877 (7th Cir.

1992).

         Plaintiff was given additional time to file an amended complaint and instructions

to assist him. See December 8, 2020 Merit Review Order. Plaintiff was advised if he

failed to file an amended complaint or failed to follow the Court’s directions, his case

                                               1
                         4:20-cv-04226-JES # 10           Page 2 of 7




would be dismissed without prejudice See December 8, 2020 Merit Review Order, p. 4.

In addition, Plaintiff was advised he should indicate whether he was a pretrial detainee

or a convicted prisoner at the time of his allegations.

       A few days later, Plaintiff filed a proposed amended complaint which ignored

the Court’s directions. [7]. The Court again pointed to specific deficiencies in Plaintiff’s

proposed complaint. See February 19, 2021 Text Order. Plaintiff’s amended complaint

also referred to incidents as far back as 2013. Plaintiff was reminded any claim must be

within the two-year statute of limitations period. See February 19, 2021 Text Order,

citing Wilson v Giesen, 956 F.2d 738, 740 (7th Cir. 1992); Farrell v. McDonough, 966 F.2d

279, 280-82 (7th Cir. 1992).

       Plaintiff’s amended complaint was dismissed for failure to state a claim upon

which relief could be granted and for failure to follow a Court order. See February 19,

2021 Text Order. Plaintiff was allowed one final opportunity to file an amended

complaint and directions to assist him in clarifying his claims.

                                    II. MERIT REVIEW

       Plaintiff has now filed his second motion for leave to file an amended complaint

which is granted pursuant to Federal Rule of Civil Procedure 15. [8]. Plaintiff has

identified only one Defendant: Sheriff Bustos.

       Plaintiff says he has been incarcerated at the Rock Island County Jail from

August 29, 2020 to the filing of his amended complaint. Plaintiff does not state whether

he was a pretrial detainee or a convicted prisoner during the relevant time period.



                                             2
                                4:20-cv-04226-JES # 10            Page 3 of 7




Based on Rock Island County public records, it appears Plaintiff is a pretrial detainee

awaiting trial.1

          Plaintiff complains about his living conditions in the jail. Plaintiff says he has

been denied any gym time since September 1, 2020. The gym was instead used for

inmates on suicide watch. Plaintiff also says there is no other exercise area in the jail

and he is not allowed to use an outside area for exercise. Plaintiff says he is losing

weight and muscle mass and the continued lack of exercise is impacting his mental

health.

          Plaintiff further states he has been forced to sleep on the day room floor

throughout his stay, there is black mold in the showers, and he is exposed to “dirty

unclean recycled air.” (Sec. Amd. Comp., p. 5).

          For purposes of notice pleading, Plaintiff has articulated a violation of his

Fourteenth Amendment rights based on his living conditions at the Rock Island County

Jail. “A pretrial detainee states a conditions-of-confinement claim under the Fourteenth

Amendment if he was subjected to conditions that were ‘objectively unreasonable’ and

‘excessive in relation to any legitimate non-punitive purpose.’” Smith v. Brown-Foiles,

2020 WL 6889248, at *5 (S.D.Ill. Nov. 24, 2020) quoting Hardeman v. Curran, 933 F.3d 816,

824 (7th Cir. 2019).




1   JUDICI, Rock Island County, IL | Case History (judici.com), (last visited April 28, 2021).




                                                        3
                           4:20-cv-04226-JES # 10        Page 4 of 7




         Plaintiff further alleges he has not been allowed to use the law library. To state a

violation of his constitutional rights, Plaintiff must allege: “(1) prison officials failed to

help him prepare and file meaningful legal papers, and (2) he lost a valid legal claim or

defense because of the challenged conduct.” Cox v. Inch, 2018 WL 1336091, at *6 (S.D.Ill.

March 15, 2018), citing Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir.2009); Marshall v.

Knight, 445 F.3d 965, 969 (7th Cir.2006). Plaintiff has not alleged an “actual injury”

resulting from interference with a “nonfrivolous legal claim.” Bridges v. Gilbert, 557 F.3d

541, 553 (7th Cir. 2009), quoting Lewis v. Casey, 518 U.S. 343, 355 (1996). Therefore,

Plaintiff has failed to articulate a claim concerning a denial of law library time.

         The Court will dismiss Defendant Captain Lape since he is no longer identified

as a Defendant the second amended complaint. Plaintiff is reminded he must show

Defendant Bustos was personally responsible for the deprivation of his rights in order

to hold him liable under Section 1983. See Wilson v. Warren Cty., Illinois, 2016 WL

3878215, at *3 (7th Cir. 2016). “A defendant is personally responsible ‘if the conduct

causing the constitutional deprivation occurs at his direction or with his knowledge and

consent.’” Id., quoting Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). The mere fact

that a defendant was a supervisor is insufficient to establish liability because the

doctrine of respondeat superior (supervisor liability) does not apply to actions filed under

42 USC §1983. See Smith, 550 F.3d at 616 (supervisor liability not permitted under §

1983).

         IT IS THEREFORE ORDERED:



                                               4
                  4:20-cv-04226-JES # 10        Page 5 of 7




1) Pursuant to its merit review of the second amended complaint under 28 U.S.C.

§ 1915A, the Court finds Plaintiff has alleged Defendant Sheriff Bustos violated

his Fourteenth Amendment rights based on his living conditions from August

29, 2020 to the filing of his complaint including a lack of exercise and out of cell

time, sleeping on the floor, black mold in the showers, and uncirculated, unclean

air. The claim is stated against the Defendant in his individual capacities only.

Any additional claims shall not be included in the case, except at the Court’s

discretion on motion by a party for good cause shown or pursuant to Federal

Rule of Civil Procedure 15.

2) This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendant before filing any motions, in order to give

Defendant notice and an opportunity to respond to those motions. Motions filed

before Defendant’s counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendant by mailing Defendant a waiver of

service. Defendant has 60 days from service to file an Answer. If Defendant has

not filed an Answer or appeared through counsel within 90 days of the entry of

this order, Plaintiff may file a motion requesting the status of service. After

Defendant has been served, the Court will enter an order setting discovery and

dispositive motion deadlines.



                                       5
                  4:20-cv-04226-JES # 10       Page 6 of 7




4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendant shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendant’s positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendant. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel. The notice of electronic filing shall constitute service on

Defendant pursuant to Local Rule 5.3. If electronic service on Defendant is not

available, Plaintiff will be notified and instructed accordingly.

7) Counsel for Defendant is hereby granted leave to depose Plaintiff at his place of

confinement. Counsel for Defendant shall arrange the time for the deposition.

                                      6
                       4:20-cv-04226-JES # 10       Page 7 of 7




      8) Plaintiff shall immediately notify the Court, in writing, of any change in his

      mailing address and telephone number. Plaintiff's failure to notify the Court of

      a change in mailing address or phone number will result in dismissal of this

      lawsuit, with prejudice.

      9) Within 10 days of receiving from Defendant’s counsel an authorization to

      release medical records, Plaintiff is directed to sign and return the authorization

      to Defendant’s Counsel.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

      1) Grant Plaintiff’s motion for leave to file a second amended complaint, [8]; 2)

      Dismiss Defendant Captain Lape as he is no longer identified as a Defendant

      in the second amended complaint; 3) Attempt service on Defendant Bustos

      pursuant to the standard procedures; 4) Set an internal court deadline 60 days

      from the entry of this order for the Court to check on the status of service and

      enter scheduling deadlines; and 4) Enter the Court's standard qualified

      protective order pursuant to the Health Insurance Portability and

      Accountability Act.

ENTERED this 30th day of April, 2021.




                                s/ James E. Shadid
                       _________________________________
                                JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE


                                           7
